Citation Nr: 1120702	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to February 1966.  This period of active duty included service in the Republic of Vietnam from August through December of 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which initially denied service connection for PTSD.  Following a timely appeal filed by the Veteran in March 2005 and the submission of additional evidence, the RO subsequently granted service connection for PTSD in a separate December 2006 rating decision.  An initial disability rating of 30 percent was assigned.  In a March 2007 submission, the Veteran challenged the assigned initial disability rating and subsequently perfected an appeal as to that issue by filing a substantive appeal in August 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 written brief presentation submitted on the Veteran's behalf by his appointed representative, the Veteran contends that symptoms from his PTSD caused him to retire after 24 years of experience as a teacher.  He further contends that because of his symptoms, he is now limited to substitute teaching.  The Veteran thereby asserts that he is entitled to TDIU.

With respect to the issue of TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a TDIU claim, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Through the foregoing assertions, the Veteran has expressly raised the issue of entitlement to TDIU.  Accordingly, the Board has recharacterized the issues as styled on the title page of this remand.

Additionally, further development is warranted to ascertain whether the symptoms attributable to the Veteran's service-connected disorder more nearly approximate the criteria for a total rating based on unemployability.  In this regard, the RO should contact the Veteran and request him to complete and submit a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940). 

Also, the Board notes that post-service treatment records incorporated into the claims file pertain to psychiatric treatment only through February 2007.  The Veteran should also be requested to provide a VA Form 21-4142 release which identifies the name(s) and address(es) for any private or VA medical providers who have rendered psychiatric treatment since February 2007.  Records for any treatment identified by the Veteran should be obtained.  38 C.F.R. § 3.159(c).

Further, the Board notes that the Veteran was afforded a VA examination in August 2006, nearly five years ago.  At that time, the VA examiner assessed a Global Assessment of Functioning (GAF) Scale score of 58, which is indicative of moderate symptoms.  A subsequent private psychiatric evaluation performed in February 2007, however, revealed a diminished GAF score of 41, indicating the presence of serious symptoms at that time.  In view of the sharply diminished GAF score demonstrated by the Veteran after his VA examination, and also, as it has been more nearly five years since the VA examination and more than four years since the Veteran's most recent private psychiatric evaluation of record, the Veteran should be afforded a new VA examination.  The purpose of this examination will be to accurately assess the current severity of his PTSD and to assess whether the Veteran's PTSD has presented symptoms that prevent him from securing or following a substantially gainful occupation.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an increased rating for PTSD, currently rated as 30 percent disabling and for TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter should also notify the Veteran that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should be provided a VA Form 21-8940, and be requested to complete and return the form to the RO.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his PTSD since February 2007.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  The examiner must also provide an opinion as to whether the Veteran's PTSD has prevented the Veteran from securing or following a substantially gainful occupation.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims for an increased rating for PTSD, currently rated as 30 percent disabling, and for TDIU, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


